Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Fisher on 4/18/2022.
The application has been amended as follows: 
In reference to claims 1, 2, 8, and 15, the claims should be replaced with the following claims below:

1. (Currently Amended) A method for annotating dynamic content, comprising:
receiving a freeform annotation overlaid on dynamic content of a page, wherein receiving the freeform annotation overlaid on dynamic content further includes
calculating a bounding box of the freeform annotation; and
stretching the bounding box to be equal to a width of the page that displays the dynamic content;
calculating a bounding box for each sentence on the page;
determining whether the stretched bounding box of the freeform annotation intersects one or more of the bounding boxes of the sentences; 
in response to a determination that the stretched bounding box of the freeform annotation intersects one or more of the bounding boxes of the sentences, generating a list to include the at least one or more intersecting bounding boxes of the sentences; 
generating a cropped image of the dynamic content, wherein the cropped image includes at least the freeform annotation and the at least one or more intersecting bounding boxes of the sentences; and 
saving the cropped image and saving an image of the freeform annotation;
determining whether the dynamic content changes; and
in response to a determination that the dynamic content changes, displaying an indicator corresponding to a region on the page where the freeform annotation was created, wherein a selection of the indicator displays the cropped image.

2. (Original) The method of claim 1, further comprising:
determining whether the indicator is selected; and
in response to a determination that the indicator is selected, displaying a lightbox with the freeform annotation as it was overlaid on the dynamic content when it was created.

8. (Currently Amended) An electronic device, comprising:
	a processor;
circuitry configured to
receive a freeform annotation overlaid on dynamic content of a page, wherein the circuitry for receiving the freeform annotation overlaid on dynamic content is further configured to
		calculate a bounding box of the freeform annotation, and
stretch the bounding box to be equal to a width of the page that displays the dynamic content,
calculate a bounding box for each sentence on the page,
determine whether the stretched bounding box of the freeform annotation intersects one or more of the bounding boxes of the sentences, 
in response to a determination that the stretched bounding box of the freeform annotation intersects one or more of the bounding boxes of the sentences, generate a list to include the at least one or more intersecting bounding boxes of the sentences,
generate a cropped image of the dynamic content, wherein the cropped image includes at least the freeform annotation and the at least one or more intersecting bounding boxes of the sentences, and
save the cropped image and save an image of the freeform annotation,
determine whether the dynamic content changes, and
in response to a determination that the dynamic content changes, display an indicator corresponding to a region where the freeform annotation was created, wherein a selection of the indicator displays the cropped image.


15. (Currently Amended) An e-reader, comprising:
	a processor;
circuitry configured to
receive an annotation overlaid on reflowable text, wherein the circuitry for receiving the annotation overlaid on reflowable text is further configured to
			calculate a bounding box of the annotation, and
stretch the bounding box to be equal to a width of a page that displays the reflowable text,
calculate a bounding box for each sentence on the page,
determine whether the stretched bounding box of the annotation intersects one or more of the bounding boxes of the sentences, 
in response to a determination that the stretched bounding box of the annotation intersects one or more of the bounding boxes of the sentences, generate a list to include the at least one or more intersecting bounding boxes of the sentences,
generate a cropped image of the reflowable text, wherein the cropped image includes at least the annotation and the at least one or more intersecting bounding boxes of the sentences, and
save the cropped image and save an image of the annotation,
determine whether the reflowable text changes, and
in response to a determination that the reflowable text changes, display an indicator corresponding to a region where the annotation was created, wherein a selection of the indicator displays the cropped image.


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
The closest prior art to Lu et al., USPN 11,074,397 discloses a means of receiving annotations, generating a bounding box around the annotation and anchoring the bounding box to the nearest content to a selected corner of the bounding box. The reference to Bargeron et al., PGPub. 2004/0252888 teaches a method of generating a bounding box around an annotation and projecting the bounding box to determine a proficient method for anchoring the annotation to surrounding content and further determines a position of said annotation based upon reflow of the content. The reference to Sharma et al., PGPub. 2018/0253620 teaches a means of determining intersecting text boxes as they relate to an annotation and creating a list to include an intersecting line. However, the references fail to teach or suggest the combination of elements within the claimed subject matter. More specifically, the references and the prior art record fail to teach stretching a bounding box of a received annotation, generating bounding boxes for each sentence of the page, determining intersecting bounding boxes with the annotation bounding box, and generating a cropped image including the annotation and the intersecting bounding boxes of the sentences, and generating an indicator in a region where the annotation was created when the dynamic content changes wherein the indicator, when selected, causes the display of the cropped image
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178